Case 8:19-cv-02073-TPB-SPF Document 11 Filed 10/21/19 Page 1 of 2 PageID 65



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

DARA WRIGHT,
an individual,                                         Case No.: 8:19-cv-02073-TPB-SPF

        Plaintiff,
v.

W.S BADCOCK CORPORATION,
a Florida for-profit corporation,

      Defendant.
________________________________/

                            NOTICE OF PENDING SETTLEMENT

        COMES NOW, Plaintiff, DARA WRIGHT (hereinafter, “Plaintiff”), by and through the

undersigned counsel pursuant to Local Rule 3.08, Middle District of Florida, and hereby submits

this Notice of Pending Settlement. In support thereof, Plaintiff states:

        1.      Plaintiff and Defendant, W.S. BADCOCK CORPORATION (hereinafter,

“Defendant”) reached a confidential settlement regarding all claims in this case as to Defendant,

and Plaintiff and Defendant are presently drafting a written settlement agreement and release of

liability.

        2.      Upon execution of a mutually-agreeable settlement agreement and release with

Defendant—and compliance with its terms—undersigned counsel will execute and file a Joint

Stipulation for Dismissal with Prejudice as to Defendant.

        3.      To the extent this Court treats the foregoing as a Motion, pursuant to Middle District

of Florida Local Rule 3.01(g), the undersigned certifies he consulted with counsel for Defendant,

and Defendant agrees to the relief sought herein.

        Submitted this 21st day of October 2019.

                                               Respectfully submitted,
                                                  1
Case 8:19-cv-02073-TPB-SPF Document 11 Filed 10/21/19 Page 2 of 2 PageID 66



                                            LEAVENLAW

                                            /s/ Sean E. McEleney
                                            Ian R. Leavengood, Esq., FBN 010167
                                            Sean E. McEleney, Esq., FBN 125561
                                            Kelly C. Burke, Esq., FBN 123506
                                            Northeast Professional Center
                                            3900 First Street North, Suite 100
                                            St. Petersburg, FL 33703
                                            Phone: (727) 327-3328
                                            Fax: (727) 327-3305
                                            consumerservice@leavenlaw.com
                                            smceleney@leavenlaw.com
                                            kburke@leavenlaw.com
                                            Attorneys for Plaintiff

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed a true and correct copy of the foregoing

Notice of Pending Settlement via the CM/ECF system on October 21, 2019, which will serve a

copy of the same to the following counsel of record:

       Christopher L. DeCort, Esq.
       James Jeffrey Burns, Esq.
       Johnson, Cassidy, Newlon & DeCort, P.A.
       324 S. Hyde Park Avenue, Suite 325
       Tampa, FL 33606
       Attorneys for Defendant

                                            /s/ Sean E. McEleney
                                            Attorney




                                               2
